Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This application is in response to Preliminary Amendments filed on 26 October 2020 and 11 February 2021. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 remain pending.

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 26 October 2020, 17 February 2021, and 19 August 2022 have been considered by the Examiner.


Continued Prosecution Application
5.	This application is a continuation of Serial No. 15/676,408 filed on 14 August 2017 which is now, US Patent No. 10/819,712, issued on 27 October 2020, Serial No. 14/711,669 filed on 13 May 2015 which is now, US Patent No. 9,736,168, issued on 15 August 2017, Serial No. 13/797,828 filed on 12 March 2013 which is now, US Patent No. 9,059,981, issued on 16 June 2015, Serial No. 12/357,999 filed on 22 January 2009 which is now, US Patent No. 8,677,470, issued on 18 March 2014.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,819,712, claims 1-14 of U.S. Patent No. 9,736,168, claims 1-8 of U.S. Patent No. 9,059,981, and claims 1-19 of U.S. Patent No. 8,677,470. Although the claims at issue are not identical, they are not patentably distinct from each other because in all instances, the claims are drawn to towards a method, system, or medium for establishing security verification of communications to tenants of an on-demand database service.  Similarly, in all instances, a similarity measure may be attained and integrated to determine whether any security processes are supported and in response applying the security processes if a match is determined and processing the communication based upon the result indication of allowing or blocking communication.

Claim Objections
8.	Claim 36 is objected to because of the following informalities:  The letter “t” is misplaced between the words “shared” and “computer system” located on the second line of the first claim limitation.  Appropriate correction is required.

Allowable Subject Matter
9.	Claims 21-40 are objected to for containing allowable subject matter.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
11.	The prior art, Ahmed et al. (US Patent No. 8,706,800) discloses a client device systems and methods for providing secure access to application services and associated client data hosted by an internet coupled platform. An extensible servicing hosting platform is provided that supports the design, build and concurrent deployment of multiple web accessible services on a services hosting platform. The services hosting platform comprises a services hosting framework capable of hosting multiple service applications, each of which may be shared by multiple tenants that each customize their use of a particular application service by extending the application service to exploit run time platform services within a service execution pipeline. The services hosting framework may easily be leveraged by applications to decrease the time associated with developing, deploying and maintaining high quality services in a cost effective manner.
12.	The prior art, Sangubhatla et al. (Pub No. 2013/0111558) discloses a secure machine enrollment in multi-tenant subscription environment. In a multi-tenant environment, machines across the Internet, belonging to a particular subscription are securely enrolled with the tenant's subscription. Authentication of the machines is delegated to each of the tenant's own on-premise authentication mechanism The trust relationship with the tenant's authentication service is used to validate the security token presented by the machine being authenticated. Once authenticated, the machine has authorization (e.g. SSL machine cert for identity, security token, etc.,) to access the subscription. Each tenant within the multi-tenant environment can provide its own level of authentication. The machine presents the security token to the multi-tenant environment for requests for resources (e.g. services/content) from a user. When a request is received from a machine to access a resource, the multi-tenant environment determines from the issued token whether or not the machine is authorized to access the requested resources.
13.	The prior art, Wilson et al. (US Patent No. 6,823,384) discloses a method and apparatus for securely collecting customer service agent data in a multi-tenant environment. A system for securely collecting customer service agent data in a multi-tenant environment is provided. Generally, a plurality of customers send a plurality of messages to a server. Several different media types may be used to communicate with the server. The server then selects one of a plurality of customer service agents to handle a particular message based on a determination of the targeted tenant's identity, a predetermined association between the agent and the tenant, and the agent's availability. The server then routes the message and a "screen pop" to the selected agent. The selected agent then transmits information back to the server where it is stored in a secure memory partition associated with the targeted tenant. When a particular customer/agent session ends, the agents access to the secure memory partition is deactivated.
14.	The prior art, Kaplan (Pub No. 2011/0271349) discloses a sender authentication method and system for email that is difficult to classify via conventional probabilistic filtering. The portion of email traffic that cannot be definitively determined to be spam or definitively determined to be ham (non-spam) is processed by sending a bounceback email to the sender, requiring the sender to reply using a sub-address created by the bounceback generator. The type of bounceback email depends on whether the domain of the received email indicates that the sender is or is not likely to be a spammer. When the sender is not likely to be a spammer, the bounceback email includes a sub-address in computer readable form. When the sender is likely to be a spammer, the bounceback email includes a test that must be solved to yield the sub-address; preferably, the test is very difficult for a computer to solve but reasonably easy for a human to solve. When a reply email to the bounceback email ("reply bounceback") is received, the presence of the sub-address indicates that the sender is not a spammer, so the reply bounceback is determined to be ham and delivered to the destination mailbox. The bounceback can have the sub-address encoded in such a way that a human must be involved in decoding, which is appropriate for situations where the envelope sender domain of the original email is considered suspicious. The bounceback can have the sub-address presented in a computer readable format when the envelope sender domain of the original email is more trustworthy, if authenticated. Authentication information can be retained in a local private Sender Policy Framework (SPF) database, or shared in a centralized private SPF database.
15.	However, none of the prior arts of record, either alone or in combination, discloses all the limitations of independent claims 21, 28, and 36, including but not limited to “receiving, at a receiving message system, a communication sent via a sending message system to a first user associated with the first tenant; accessing a first security setting information for a first tenant and a second security setting information for a second tenant, the first security setting information includes a first security setting for the first tenant that indicates a selection of a first set of a plurality of security processes to apply to communications sent to users associated with the first tenant, and a disabled set of one or more of the plurality of security processes that are disabled for communications sent to the users associated with the first tenant and the second security setting information includes a second security setting that indicates a selection of a second set of the plurality of security processes to apply to communications sent to users associated with the second tenant, the second set of the plurality of security processes being different than the first set of the plurality of security processes; based on the first security setting of the first tenant, determining whether one or more security process included in the first set of security processes are enabled; in response to a determination that one or more security processes included in the first set of security processes are enabled, applying the one or more security processes to the communication; based on corresponding result indications for the one or more security processes, determining whether the communication has passed the one or more security processes; and in response to a determination that the communication has passed the one or more security processes, processing the communication” or “accessing a first security setting information associated with a first tenant and a second security setting information for a second tenant of a shared computer system, the first security setting information includes a first security setting for the first tenant that indicates a selection of a first set of a plurality of security processes to apply to communications sent to users associated with the first tenant, and a disabled set of one or more of the plurality of security processes that are disabled for communications sent to the users associated with the first tenant, and the second security setting information includes a second security setting that indicates a selection of a second set of the plurality of security processes to apply to communications sent to users associated with the second tenant, the second set of the plurality of security processes being different than the first set of the plurality of security processes; receiving, by a shared computer system, information corresponding to a communication sent from a sending message system to a first user associated with the first tenant of the shared computer system, wherein the information includes result indications for one or more security processes included in the first set of security processes; determining, by the shared computer system based on the result indications, whether the communication has passed the one or more security processes; and in response to a determination that the communication has passed the one or more security processes, the shared computer system processing the communication”. Therefore, independent claims 21, 28, and 36 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 21, 28, and 36 are allowable by virtue of their dependence on the independent claims. 
16.	As allowable subject matter has been indicated, Applicant’s reply must either comply with all formal requirements or specifically travers each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, a terminal disclaimer should be filed and an amendment overcoming the claim objections should be made. 

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Lissack et al. (US Patent No. 8,417,723) discloses system, method, and computer program product for enabling access to a resource of a multi-tenant on-demand database service utilizing a token to prevent identification of a user attempting to access the resource, and thus unwanted use of the user's identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        September 7, 2022
/KENDALL DOLLY/Primary Examiner, Art Unit 2436